UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6598


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE GORE, a/k/a Manager,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH-9)


Submitted:   May 23, 2013                  Decided:     May 30, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Lee Gore, Appellant Pro Se.      Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina; Susan Zalkin Hitt, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny Lee Gore seeks to appeal the district court’s

order denying his motion to recuse or disqualify.                          This court

may    exercise    jurisdiction        only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);       Fed.   R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Gore seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the    facts      and   legal     contentions      are

adequately      presented   in    the    materials       before     this   court    and

argument would not aid the decisional process.

                                                                            DISMISSED




                                          2